Exhibit 10.3

[Dealer Address]

July 18, 2011                    

 

To: Electronic Arts Inc.

209 Redwood Shores Parkway

Redwood City, CA 94065

Attention:             Treasurer

Telephone No.:    (650) 628-1500

Facsimile No.:      (650) 628-1395

 

Re: Additional Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[Dealer] (“Dealer”) and Electronic Arts Inc. (“Counterparty”) as of the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
July 14, 2011, (the “Offering Memorandum”) relating to the 0.75% Convertible
Senior Notes due 2016 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
550,000,000 (as increased by up to an aggregate principal amount of USD
82,500,000 if and to the extent that the Initial Purchasers (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)) pursuant to an Indenture to be dated
July 20, 2011 between Counterparty and U.S. Bank National Association, as
trustee (the “Indenture”). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Dealer as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties. Subject to the foregoing, references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended following such date, any such
amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

July 18, 2011

 

Effective Date:

The third Exchange Business Day immediately prior to the Premium Payment Date

 

Option Style:

“Modified American”, as described under “Procedures for Exercise” below

 

Option Type:

Call

 

Buyer:

Counterparty

 

Seller:

Dealer

 

Shares:

The common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“ERTS”).

 

Number of Options:

[•]. For the avoidance of doubt, the Number of Options shall be reduced by any
Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

 

Applicable Percentage:

[•]

 

Option Entitlement:

A number equal to the product of the Applicable Percentage and 31.5075.

 

Strike Price:

USD 31.7385

 

Premium:

[•]

 

Premium Payment Date:

July 20, 2011

 

Exchange:

The NASDAQ Global Select Market

 

Related Exchange(s):

All Exchanges

 

Excluded Provisions:

Section 14.03 and Section 14.04(h) of the Indenture.

Procedures for Exercise.

 

Conversion Date:

With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture.

 

Free Convertibility Date:

April 15, 2016

 

Expiration Time:

The Valuation Time

 

Expiration Date:

July 15, 2016, subject to earlier exercise.

 

2



--------------------------------------------------------------------------------

Multiple Exercise:

Applicable, as described under “Automatic Exercise” below.

 

Automatic Exercise:

Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date,
a number of Options equal to (i) the number of Convertible Notes in
denominations of USD 1,000 as to which such Conversion Date has occurred minus
(ii) the number of Options that are or are deemed to be automatically exercised
on such Conversion Date under the Base Call Option Transaction Confirmation
letter agreement dated July 14, 2011 between Dealer and Counterparty (the “Base
Call Option Confirmation”), shall be deemed to be automatically exercised;
provided that such Options shall be exercised or deemed exercised only if
Counterparty has provided a Notice of Exercise to Dealer in accordance with
“Notice of Exercise” below.

 

  Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options on any Conversion
Date, Counterparty must notify Dealer in writing before 5:00 p.m. (New York City
time) on the Scheduled Valid Day immediately preceding the scheduled first day
of the Settlement Averaging Period for such Options of (i) the aggregate
principal amount of Convertible Notes as to which such Conversion Date has
occurred and (ii) the scheduled first day of the Settlement Averaging Period and
the scheduled Settlement Date; provided that in respect of any Options relating
to Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, such notice may be given at any time before 5:00 p.m. (New
York City time) on the Scheduled Valid Day immediately preceding the Expiration
Date and need only specify the aggregate principal amount of such Convertible
Notes.

 

Valuation Time:

The close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its reasonable discretion.

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

 

  “‘Market Disruption Event’ means (i) a failure by the primary U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading to open for trading during its regular trading session or
(ii) the occurrence or existence prior to 1:00 p.m., New York City time, on any
Scheduled Valid Day for the Shares for more than one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
relevant stock exchange or otherwise) in the Shares or in any options contracts
or futures contracts relating to the Shares.”

 

3



--------------------------------------------------------------------------------

Settlement Terms.

 

Settlement Method:

Net Share Settlement

 

Net Share Settlement:

In respect of any Option exercised or deemed exercised hereunder, Dealer will
deliver to Counterparty, on the relevant Settlement Date, a number of Shares
equal to the Net Shares for such Option. In no event will the Net Shares be less
than zero.

 

Net Shares:

In respect of any Option exercised or deemed exercised hereunder, a number of
Shares equal to the sum of the quotients, for each Valid Day during the
Settlement Averaging Period for such Option, of (i) (A) the Option Entitlement
on such Valid Day multiplied by (B) the Relevant Price on such Valid Day less
the Strike Price, divided by (C) such Relevant Price, divided by (ii) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation contained in clause (B) above results in a negative number, such
number shall be replaced with the number “zero”.

 

  Dealer will deliver cash in lieu of any fractional Shares to be delivered with
respect to any Net Shares valued at the Relevant Price for the last Valid Day of
the Settlement Averaging Period.

 

Valid Day:

A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other U.S. national or regional securities
exchange on which the Shares are then listed or, if the Shares are not then
listed on a U.S. national or regional securities exchange, on the principal
other market on which the Shares are then listed or admitted for trading. If the
Shares are not so listed or admitted for trading, “Valid Day” means a Business
Day.

 

Scheduled Valid Day:

A day that is scheduled to be a Valid Day on the principal U.S. national or
regional securities exchange or market on which the Shares are listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Scheduled Valid Day” means a Business Day.

 

Business Day:

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

Relevant Price:

On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “ERTS.UQ <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading until the scheduled close of trading of the
primary trading session on such Valid Day (or if such volume-

 

4



--------------------------------------------------------------------------------

  weighted average price is unavailable, the market value of one Share on such
Valid Day, as determined by the Calculation Agent using a volume-weighted
average method). The “Relevant Price” will be determined without regard to after
hours trading or any other trading outside of the regular trading session
trading hours.

 

Settlement Averaging Period:

For any Option:

 

  (i)   if the related Conversion Date occurs prior to the Free Convertibility
Date, the 30 consecutive Valid Day period beginning on, and including, the
second Valid Day after such Conversion Date; or

 

  (ii)  

if the related Conversion Date occurs on or after the Free Convertibility Date,
the 30 consecutive Valid Day period beginning on, and including, the 32nd
Scheduled Valid Day immediately preceding the Expiration Date.

 

Settlement Date:

For any Option, the date Shares will be delivered under the terms of the
Indenture with respect to the Convertible Note related to such Option.

 

Settlement Currency:

USD

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Option means that Net Share Settlement is
applicable to that Option.

 

Representation and Agreement:

Notwithstanding anything to the contrary in Equity Definitions (including, but
not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)).

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment to the
Conversion Rate (as defined in the Indenture) of the Convertible Notes.

 

5



--------------------------------------------------------------------------------

Method of Adjustment:

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment to any one or more of the Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided that,
notwithstanding the foregoing, if the Calculation Agent reasonably disagrees
with any adjustment to the Convertible Notes that involves an exercise of
discretion by Counterparty or its board of directors (including, without
limitation, pursuant to Section 14.05 of the Indenture or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner and will use good faith efforts to cause any such
adjustment to be as close as possible to the corresponding adjustment made
pursuant to the terms of the Indenture.

 

Dilution Adjustment Provisions:

Section 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

 

Merger Events:

Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

 

Tender Offers:

Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 

Consequence of Merger Events / Tender Offers:

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the Counterparty to the Transaction

 

6



--------------------------------------------------------------------------------

 

following such Merger Event or Tender Offer, will not be a corporation or will
not be the Issuer following such Merger Event or Tender Offer, then Cancellation
and Payment (Calculation Agent Determination) shall apply.

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

Additional Disruption Events:

 

Change in Law:

Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),”
(ii) adding in the last line after “on its tax position)” the following: “;
provided that such party has undertaken, and was unable after using commercially
reasonable efforts, to utilize alternative Hedge Positions on commercially
reasonable pricing terms in respect of which (i) it is not illegal to hold,
acquire or dispose of such alternative Hedge Positions or Shares and (ii) such
party would not incur a materially increased cost in performing its obligations
under such Transaction or entering into and performing such alternative Hedge
Positions (including, without limitation, due to any tax, duty, expense or fee,
or any increase in tax liability, decrease in tax benefit or other adverse
effect on its tax position), and (iii) Section 12.9(a)(ii)(X) of the Equity
Definitions is hereby amended by replacing the word “Shares” with the phrase
“Hedge Positions”.

 

Failure to Deliver:

Applicable

 

Hedging Disruption:

Applicable; provided that:

 

  (i)   Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

7



--------------------------------------------------------------------------------

  (ii)   Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

Increased Cost of Hedging:

Applicable

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer.

 

Determining Party:

For all applicable Extraordinary Events, Dealer.

 

Non-Reliance:

Applicable

 

Agreements and Acknowledgements Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

 

4. Calculation Agent.

Dealer, unless an Event of Default has occurred and is continuing with respect
to Dealer, in which case the Calculation Agent shall, during the continuation of
such Event of Default, be a nationally recognized third-party dealer in over-the
counter corporate equity derivatives selected by the Counterparty. All
calculations and determinations by the Calculation Agent shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request from
either party, the Calculation Agent will promptly provide to the other party a
statement displaying in reasonable detail the basis for such determination or
calculation, as the case may be (it being understood that the Calculation Agent
shall not be required to disclose any proprietary models used by it in
connection with such determination or calculation, as the case may be).

5. Account Details.

 

  (a) Account for payments to Counterparty:

Bank:

ABA#:

SWIFT:

Acct No.:

Beneficiary:

Account for delivery of Shares to Counterparty:

To be provided by Counterparty.

 

  (b) Account for payments to Dealer:

Bank: .

ABA#:

Acct No.:

Beneficiary:

Ref:

Account for delivery of Shares from Dealer:

DTC

 

8



--------------------------------------------------------------------------------

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is:

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Electronic Arts Inc.

209 Redwood Shores Parkway

Redwood City, CA 94065

Attention:             Treasurer

Telephone No.:    (650) 628-1500

Facsimile No.:      (650) 628-1395

 

  (b) Address for notices or communications to Dealer:

Email:

Facsimile No:

With a copy to:

Attention:

Title:

Telephone No:

Facsimile No:

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”), dated as of
July 14, 2011, between Counterparty and Morgan Stanley & Co. LLC, as
representative of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:

 

  (a) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

9



--------------------------------------------------------------------------------

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will (i) conflict with
or result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, (ii) conflict with or result in a breach
of any applicable law or regulation, or any order, writ, injunction or decree of
any court or governmental authority or agency, or (iii) conflict with or result
in a breach of any agreement or instrument filed as an exhibit to the
Counterparty’s Annual Report on Form 10-K for the year ended March 31, 2011, as
updated by any subsequent filings, to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument other than, in the case of clause (ii) or clause
(iii), any such conflict, breach, default or lien that would not have a material
adverse effect on Counterparty’s ability to perform its obligations under the
Transaction.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d) Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (e) Counterparty is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended, other than
a person that is an eligible contract participant under Section 1a(12)(C) of the
Commodity Exchange Act).

 

  (f) Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in
Section 8(a) through (c) of this Confirmation. Delivery of such opinion to
Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise executes or engages in any
transaction or event (a “Conversion Rate Adjustment Event”) that would lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
promptly give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) on such day if following such
repurchase or Conversion Rate Adjustment Event, as the case may be, the number
of outstanding Shares as determined on such day is (i) less than [•] million (in
the case of the first such notice) or (ii) thereafter more than [•] million less
than the number of Shares included in the immediately preceding Repurchase
Notice. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a
Section 16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify

 

10



--------------------------------------------------------------------------------

Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the fees and expenses of such counsel related to
such proceeding. Counterparty shall not be liable for any settlement of any
proceeding contemplated by this paragraph that is effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Indemnified Person from and
against any loss or liability by reason of such settlement or judgment.
Counterparty shall not be liable for any losses, claims, damages or liabilities
(or expenses relating thereto) of any Indemnified Person that result from the
bad faith, gross negligence, willful misconduct, breach or fraud of such
Indemnified Person. Counterparty shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity; provided that in no event shall Counterparty be responsible
hereunder for any fees and expenses of more than one counsel for all Indemnified
Persons in connection with any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand in the same
jurisdiction. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M.

 

  (d) No Manipulation. Counterparty is not entering into the Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment (other than a transfer or assignment as result of a Merger Event in
connection with which Electronic Arts Inc. is no longer the Counterparty or
otherwise or by operation of law) shall be subject to reasonable conditions that
Dealer may impose, including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in

 

11



--------------------------------------------------------------------------------

  the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

  (ii)

Provided that such transfer or assignment would not cause a Termination Event,
Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction (A) to any affiliate of
Dealer (1) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer, or (B) to any other third
party with a rating for its long term, unsecured and unsubordinated indebtedness
equal to or better than the lesser of (1) the credit rating of Dealer at the
time of the transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and Dealer.
If at any time at which (A) the Section 16 Percentage exceeds 7.5%, (B) the
Option Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in clauses
(A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after using
its commercially reasonable efforts to effect a transfer or assignment of
Options to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(k) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly

 

12



--------------------------------------------------------------------------------

  or indirectly beneficially own (as defined under Section 13 or Section 16 of
the Exchange Act and rules promulgated thereunder) and (B) the denominator of
which is the number of Shares outstanding. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, an “Dealer
Person”) under any law, rule, regulation, regulatory order or organizational
documents or contracts of Counterparty that are, in each case, applicable to
ownership of Shares (“Applicable Restrictions”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership under any Applicable Restriction, as determined
by Dealer in its reasonable discretion. The “Applicable Share Limit” means a
number of Shares equal to (A) the minimum number of Shares that could give rise
to reporting or registration obligations or other requirements (including
obtaining prior approval from any person or entity) of an Dealer Person, or
could result in an adverse effect on an Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be practicable or advisable to deliver, or to acquire Shares to
deliver, any or all of the Shares to be delivered by Dealer on the Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) as follows:

 

  (i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (the first of which will be such Nominal Settlement Date and
the last of which will be no later than the twentieth (20th) Exchange Business
Day following such Nominal Settlement Date) and the number of Shares that it
will deliver on each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates will equal the number of Shares
that Dealer would otherwise be required to deliver on such Nominal Settlement
Date; and

 

  (iii) the Net Share Settlement terms will apply on each Staggered Settlement
Date, except that the Net Shares will be allocated among such Staggered
Settlement Dates as specified by Dealer in the notice referred to in clause
(i) above.

 

  (g) Role of Agent. [Reserved]

 

  (h) Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture which has resulted in the
Convertible Notes becoming due

 

13



--------------------------------------------------------------------------------

  and payable, then such event shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

  (ii) Promptly following any repurchase and cancellation of Convertible Notes
pursuant to Article 15 of the Indenture in connection with a “Fundamental
Change” (as defined in the Indenture), Counterparty shall notify Dealer in
writing of such repurchase and cancellation and the number of Convertible Notes
so repurchased and cancelled (any such notice, a “Fundamental Change Repurchase
Notice”). Notwithstanding anything to the contrary in this Confirmation, the
receipt by Dealer from Counterparty of any Fundamental Change Repurchase Notice,
within the applicable time period set forth in the preceding sentence, shall
constitute an Additional Termination Event as provided in this Section 9(h)(ii).
Upon receipt of any such Fundamental Change Repurchase Notice, Dealer shall
promptly designate an Exchange Business Day following receipt of such
Fundamental Change Repurchase Notice (which in no event shall be earlier than
the related settlement date for such Convertible Notes) as an Early Termination
Date with respect to the portion of this Transaction corresponding to a number
of Options (the “Repurchase Options”) equal to the lesser of (A) the number of
such Convertible Notes specified in such Repurchase Notice minus the number of
“Repurchase Options” (as defined in the Base Call Option Confirmation), if any,
that relate to such Convertible Notes and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Repurchase Options. Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction.

 

  (iii)

Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth opposite
“Notice of Exercise” in Section 2, of any Notice of Exercise in respect of
Options that relate to Convertible Notes as to which additional Shares would be
added to the Conversion Rate (as defined in the Indenture) pursuant to
Section 14.03(a) of the Indenture in connection with a “Make-Whole Fundamental
Change” (as defined in the Indenture) shall constitute an Additional Termination
Event as provided in this Section 9(h)(iii). Upon receipt of any such Notice of
Exercise, Dealer shall promptly designate an Exchange Business Day following
such Additional Termination Event (which Exchange Business Day shall in no event
be earlier than the related settlement date for such Convertible Notes) as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Make-Whole Conversion Options”) equal
to the lesser of (A) the number of such Options specified in such Notice of
Exercise minus the number of “Make-Whole Conversion Options” (as defined in the
Base Call Option Confirmation), if any, that relate to such Convertible Notes
and (B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Make-Whole Conversion Options. Any payment hereunder with respect
to such termination (the “Make-Whole Unwind Payment”) shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Make-Whole Conversion
Options, (2) Counterparty were the sole Affected Party with respect to such
Additional Termination Event and (3) the terminated portion of the Transaction
were the sole Affected Transaction (and, for the avoidance of doubt, in
determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the

 

14



--------------------------------------------------------------------------------

  Conversion Rate (as defined in the Indenture) pursuant to Section 14.03 of the
Indenture); provided that the amount of cash deliverable in respect of such
early termination by Dealer to Counterparty shall not be greater than the
product of (x) the Applicable Percentage and (y) the excess of (I) (1) the
number of Make-Whole Conversion Options multiplied by (2) the Conversion Rate
(as defined in the Indenture, and after taking into account any applicable
adjustments to the Conversion Rate pursuant to Section 14.03 of the Indenture)
multiplied by (3) a market price per Share determined by the Calculation Agent
in a commercially reasonable manner over (II) the aggregate principal amount of
such Convertible Notes, as determined by the Calculation Agent in a commercially
reasonable manner. Counterparty may irrevocably elect in the relevant Notice of
Exercise to receive any Make-Whole Unwind Payment in Shares, in which case, in
lieu of paying such Make-Whole Unwind Payment as set forth above, Dealer shall
deliver to Counterparty, within a commercially reasonable period of time after
the relevant Early Termination as determined by Dealer (taking into account
existing liquidity conditions and Dealer’s hedging and hedge unwind activity or
settlement activity in connection with such delivery) a number of Shares equal
to (A) such Make-Whole Unwind Payment, divided by (B) a price per Share
determined by the Calculation Agent in good faith and in a commercially
reasonable manner; provided that Counterparty may elect to receive a Make-Whole
Unwind Payment in Shares only if Counterparty represents and warrants to Dealer
in writing on the date of such election that Counterparty is not in possession
of any material non-public information regarding Counterparty or the Shares.

 

  (i) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
replacing “either party may elect” with “Dealer may elect or, solely in the case
of a Change in Law pursuant to clause (Y) of Section 12.9(a)(ii), the party that
will incur the materially increased cost that gives rise to such Change in Law
may elect”.

 

  (j) No Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

 

  (k) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty (i) pursuant to “Consequences of Merger Events / Tender
Offers” above or Section 12.6, 12.7 or Section 12.9 of the Equity Definitions or
(ii) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Obligation”), Counterparty may request Dealer to satisfy the Payment Obligation
by the Share Termination Alternative (as defined below) (except that
Counterparty shall not have the right to make such an election in the event of
(I) a Nationalization, Insolvency, Merger Event or Tender Offer, in each case,
in which the consideration to be paid to holders of Shares consists solely of
cash, (II) a Merger Event or Tender Offer that is within Counterparty’s control,
or (III) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement in each case that resulted from an event or events
outside Counterparty’s control) and shall give irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
12:00 p.m. (New York City time) on the Merger Date, the Tender Offer Date, the
Announcement Date (in the case of Nationalization, Insolvency or Delisting), the
Early Termination Date or date of cancellation, as applicable; provided that if
Counterparty does not validly request Dealer to satisfy the Payment Obligation
by the Share Termination Alternative, Dealer shall have the right, in its sole
discretion, to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Counterparty’s election to the contrary.

 

15



--------------------------------------------------------------------------------

Share Termination Alternative:

If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
“Consequences of Merger Events / Tender Offers” above or Section 12.6, 12.7 or
12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as
applicable (the “Share Termination Payment Date”), in satisfaction of such
Payment Obligation in the manner reasonably requested by Counterparty free of
payment.

 

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property.

 

Share Termination Delivery Unit:

One Share or, if a Merger Event has occurred and a corresponding adjustment to
the Transaction has been made, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Merger Event, as determined by the Calculation Agent.

 

Failure to Deliver:

Applicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references to “Shares” shall be read as
references to “Share Termination Delivery Units.”

 

16



--------------------------------------------------------------------------------

  (l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (m) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Dealer based on the advice of counsel, the Shares (“Hedge
Shares”) acquired by Dealer for the purpose of hedging its obligations pursuant
to the Transaction cannot be sold in the public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act and enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for a
registered secondary offering; provided, however, that if Dealer, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty,
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Dealer (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement), or (iii) purchase the Hedge Shares from
Dealer at the Relevant Price on such Exchange Business Days, and in the amounts,
requested by Dealer.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (o) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its commercially
reasonable judgment, that such action is reasonably necessary or appropriate to
preserve Dealer’s hedging or hedge unwind activity hereunder in light of
existing liquidity conditions (but only if there is a material decrease in
liquidity relative to Dealer’s expectation on the Trade Date, as determined by
Calculation Agent) or to enable Dealer to effect transactions in Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.

 

  (p) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

  (q)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect

 

17



--------------------------------------------------------------------------------

  to the other party to constitute a “contractual right” as described in the
Bankruptcy Code, and (iii) each payment and delivery of cash, securities or
other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (r) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of the types
and amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii) promptly following any adjustment to the Convertible Notes in connection
with any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty
shall give Dealer written notice of the details of such adjustment.

 

  (s) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (t) Early Unwind. In the event the sale of the “Additional Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason, or Counterparty fails to deliver to Dealer opinions
of counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall purchase from Dealer on
the Early Unwind Date all Shares purchased by Dealer or one or more of its
affiliates in connection with the Transaction at the then prevailing market
price. Each of Dealer and Counterparty represents and acknowledges to the other
that, subject to the proviso included in this Section 9(r), upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

  (u) Payment by Counterparty. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result,
Counterparty owes to Dealer an amount calculated under Section 6(e) of the
Agreement, or (ii) Counterparty owes to Dealer, pursuant to Section 12.7 or
Section 12.9 of the Equity Definitions, an amount calculated under Section 12.8
of the Equity Definitions, such amount shall be deemed to be zero.

 

18



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to [Dealer Address].

Very truly yours,

 

[DEALER] By:    

Authorized Signatory

Name:  

Accepted and confirmed

as of the Trade Date:

 

ELECTRONIC ARTS INC.

By:    

Authorized Signatory

Name:  